By the Court, Bronson, J.
Although the marine court of the city of New-York is a court of record for certain purposes, we think it does not act as a court of record in the exercise of its jurisdiction, between party and party. (Wheaton v. Fellows, 23 Wend. 375.) The case of Watson v. Smith, (13 Wend. 51,) might very well have been decided the other way. Neither the able argument contained in the return, nor the authorities cited at the bar, have satisfied us that in giving the original judgment the court acted as -a court of record. The statute of limitations was consequently a good answer to this action.
Judgment affirmed.